Title: To James Madison from Joseph Warner Rose, 23 January 1807
From: Rose, Joseph Warner
To: Madison, James



Sir,
Antigua January 23rd: 1807.

My last Respects was under date the 1st: Ulto: duplicate of which you have herewith.  I am sorry to observe that since the above period the American Vessels have been detained and sent into this Port both on their outward and homeward Passages, and in several instances not the smallest grounds for the detention.
If you will be good enough to refer to the list of detained Vessels you will observe the Ship Thomas Wilson Jos: Gardner Master belonging to Mr: Jno: Donnell of Baltimore bound to Martinique & La ’Guira with a Cargo and Specie to the amount of one hundred and thirty five thousand Dollars  This Vessel had too Valuable a Cargo (as the Captors observed) to be released without a strict Scrutiny.  The Papers were very clear and every document on board that could be demanded by this Court so etly attended to that they were under the necessity of acknowledging the same  without the knowledge of the Claimant the Captors broke open the Hatches and took some part of the Cargo on Deck on suspicion of having contra band Articles. As soon as it came to my Knowledge I represented this Conduct to the Judge when a stop was put to it and the Vessel liberated and proceeded on her Voyage  I am fully persuaded that no Orders from Great Britain could sanction such interruption, to the American Commerce in these Seas.  In the case of the Schooner Enterprize, Geohegan Master from Baltimore to Martinique with Flour, Wine, Candles, and a few small Articles the Captors thought proper to land the Cargo not with the approbation of the Claimant and after having probed every barrel and opened every package for the purpose as the Captors observed of finding Warlike Stores they found the Claimant innocent and the Captors guilty of an illegal Act. the ceremony of Writs of unlivery and inspection is not thought worthy of Attention In this case the Captors refused to defray the expences and I am determined to try the Question the next Court and I have no doubt a principle which has been so frequently determined in favor of the Claimant cannot on any ground be reversed in this Court.  From the frequent Question that arises in the Admiralty of Naturalization I must beg leave to ask what determines a Citizen of the United States at large, and how far a Citizen Admitted in one of the States is equivalent to the adoption of the General Government.  On the 23rd: August I informed you of the Condemnation of Brig Triton Printess Master and on the 21st: Inst. a similar case came on of the Schooner Horizon Jerkins Master which Vessel with five hogsheads of Sugar and six Tierces Coffee part of her Cargo was Condemned  It appeared by the Attestation of the Master in support of the Claim that he had disposed of his outward Cargo at Dominica & received in payment Ten hogsheads of Rum Specie & Bills of Exchange  he went to Guadeloupe where he took in five Hogsheads of Sugar and  six Tierces of Coffee in payment of a Balance due upon a Cargo disposed of at Guadeloupe, in March last  The Court was of Opinion that no Bills had been received as none Appeared in the possession of Captain Jerkins (he having sent them on by other Opportunities) but Specie had been received in payment which had been vested in Colonial Produce and considering the Trade as not the direct Trade permitted by the Order of Council Condemned the Schooner and that part of the Cargo reserving the Question as to the remainder of the Specie and Rum, on board which appeared ly, to have been taken at Dominica in part payment of the outward Cargo  The Question reserved was whether as the Rum and Specie not having been employ’d in this indirect Trade were confiscable as coming within the Order which point was given up by the Captors Advocates without an Argument.  The Court was evidently guided by the Sentence pronounced in the Triton but in this case the rule appears to be more rigidly inforced the Court having presumed in opposition to the Oath of the Master that a part of the Proceeds of the outward Cargo disposed of in Dominica e Vested in Produce at Guadeloupe whereas in the Triton the Trade fully appeared.  I have the Honor to be Sir, Your Obedient & Humble Servant

Joseph Warner Rose

